Exhibit 10.9

MSC.Software Corporation

SUPPLEMENTAL RETIREMENT

AND

DEFERRED COMPENSATION PLAN

Amended and Restated Effective as of December 11, 2008



--------------------------------------------------------------------------------

MSC.SOFTWARE CORPORATION

Supplemental Retirement and Deferred Compensation Plan

TABLE OF CONTENTS

 

ARTICLE I—INTRODUCTION

   1

ARTICLE II—DEFINITIONS

   1

ARTICLE III—ELIGIBILITY

   5

3.1 General Rules

   5

3.2 Level A Supplemental Benefit

   5

3.3 Level B Supplemental Benefit

   5

3.4 401(k) Supplemental Benefit

   5

3.5 Deferral Benefit

   5

ARTICLE IV—BENEFITS

   6

4.1 Level A Supplemental Benefit

   6

4.2 Level B Supplemental Benefit

   6

4.3 401(k) Supplemental Benefit

   6

4.4 Deferral Benefit

   6

4.5 Vesting

   7

ARTICLE V—PARTICIPANT ACCOUNTS

   7

5.1 Establishment of Accounts

   7

5.2 Credits, Charges and Expenses

   8

5.3 Earnings Tied to Investment Vehicles

   8

5.4 Account Statements

   8

ARTICLE VI—DISTRIBUTIONS

   8

6.1 Hardship Distributions

   8

6.2 In-Service Deferral Benefit Distributions

   9

6.3 Death Distributions

   10

6.4 Termination and Retirement Distributions

   10

6.5 Cash Payments Only

   10

6.6 Specified Employees

   10

 

-i-



--------------------------------------------------------------------------------

6.7 Liability for Payment

   11

ARTICLE VII—ADMINISTRATION

   11

7.1 Plan Administrator

   11

7.2 Amendment and Termination

   11

7.3 Indemnification

   12

7.4 Claims Procedure

   12

ARTICLE VIII—FUNDING

   13

8.1 Funding

   13

8.2 Nonalienation

   13

8.3 Limitation of Rights

   13

8.4 Governing Law

   13

8.5 Tax Withholding

   14

8.6 Section 409A

   14

 

-ii-



--------------------------------------------------------------------------------

MSC.Software Corporation

Supplemental Retirement and Deferred Compensation Plan

ARTICLE I

INTRODUCTION

MSC.Software Corporation hereby establishes the MSC.Software Corporation
Supplemental Retirement and Deferred Compensation Plan, effective as of
January 1, 1994 and amended and restated effective as of December 11, 2008, for
the purpose of providing certain of its employees with the opportunity to defer
the receipt of compensation. MSC.Software Corporation intends to maintain this
plan primarily for the purpose of providing deferred compensation for a select
group of management or highly compensated employees within the meaning of
§§201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement Income Security Act
of 1974, as amended. The provisions of this plan, including any appendices that
may be attached, shall be interpreted in a manner consistent with these purposes
and intentions and consistent with Section 8.6.

ARTICLE II

DEFINITIONS

The terms set forth below have the indicated meanings unless a contrary meaning
is plainly intended by the context.

401(k) Plan means the MSC.Software Corporation Retirement Plan, as amended from
time to time.

401(k) Supplemental Benefit means a benefit provided under Section 4.3.

Account means the total of all Level A Supplemental Benefits, Level B
Supplemental Benefits, 401(k) Supplemental Benefits and Deferral Benefits
credited with respect to a Participant under Article IV, in each case as
appropriately adjusted for earnings and distributions made in accordance with
the Plan.

Beneficiary means the individual(s) or entity, last designated by a Participant
(or otherwise under this section) to receive any benefit payable upon the death
of the Participant. A Beneficiary designation must be signed by the Participant
and delivered to the Plan Administrator on such form as specified by the Plan
Administrator. In the absence of a valid or effective Beneficiary designation,
the Beneficiary will be the Participant’s surviving spouse, or if there is no
surviving spouse, the Participant’s estate. The spouse of a married Participant
must consent irrevocably in writing if, while married to the spouse, the
Participant designates a Beneficiary other than the spouse.

 

1



--------------------------------------------------------------------------------

Board means the Board of Directors of the Company.

Code means the Internal Revenue Code of 1986, as amended.

Company means MSC.Software Corporation, a corporation organized under the laws
of the state of Delaware, and any successor of MSC.Software Corporation.

Compensation Limitation means the annual limitation on compensation, as
adjusted, prescribed under Code §401(a)(17).

Deferral Benefit means an amount deferred pursuant to a Deferral Election (and
earnings credited hereunder with respect to such amount).

Deferral Compensation means “compensation” as defined under the 401(k) Plan for
purposes of determining a Participant’s deferrals under such plan, computed
(i) without regard to the Compensation Limitation and (ii) before deduction for
Deferral Benefits.

Deferral Election means an election filed by a Participant with the Plan
Administrator to defer a portion of the Participant’s Deferral Compensation
under the Plan pursuant to Section 4.4.

Eligible Employee means an Employee who meets the eligibility requirements set
forth under Section 3.1.

Employee means a common law employee of a Participating Affiliate.

ERISA means the Employee Retirement Income Security Act of 1974, as amended.

Excess Benefit Percentage means that percentage applied to the Participant’s
Profit Sharing Compensation in excess of the social security wage base when
determining the Participant’s allocation for the Plan Year under the Profit
Sharing Plan.

Level A Supplemental Benefit means a benefit provided under Section 4.1.

Level B Supplemental Benefit means a benefit provided under Section 4.2.

Participant means an Eligible Employee or any other person with an Account
balance.

Participating Affiliates means, collectively, the Company and each Subsidiary
that has elected to adopt the Plan.

Plan means the MSC.Software Corporation Supplemental Retirement and Deferred
Compensation Plan, as set forth in this document and as it may be amended from
time to time.

 

2



--------------------------------------------------------------------------------

Plan Administrator means the administrator of the Plan as described in
Section 7.1.

Plan Year means the calendar year.

Profit Sharing Compensation means “compensation” as defined under the Profit
Sharing Plan for purposes of determining a Participant’s allocation of the
Company’s profit sharing contribution under such plan for the Plan Year,
computed (i) without regard to the Compensation Limitation and (ii) before
deduction for Deferral Benefits.

Profit Sharing Plan means the MSC.Software Corporation Profit Sharing Plan, an
employee pension benefit plan qualified (or intended to qualify) under Code
§401(a).

Separation from Service means, as to a particular Participant, a termination of
services provided by the Participant to his or her Employer (as defined below),
whether voluntarily or involuntarily, as determined by the Plan Administrator in
accordance with Section 409A of the Code and Treasury Regulation
Section 1.409A-1(h). In determining whether a Participant has experienced a
Separation from Service, the following provisions shall apply:

(i) For a Participant who provides services to an Employer as an employee,
except as otherwise provided in clause (iii) below, a Separation from Service
shall occur when the Participant has experienced a termination of employment
with the Employer. A Participant shall be considered to have experienced a
termination of employment for this purpose when the facts and circumstances
indicate that the Participant and his or her Employer reasonably anticipate that
either (A) no further services will be performed by the Participant for the
Employer after the applicable date, or (B) that the level of bona fide services
the Participant will perform for the Employer after such date (whether as an
employee or as an independent contractor) will permanently decrease to no more
than 20% of the average level of bona fide services performed by the Participant
(whether as an employee or an independent contractor) over the immediately
preceding 36-month period (or the full period of services to the Employer if the
Participant has been providing services to the Employer less than 36 months).
However, if the Participant is on military leave, sick leave, or other bona fide
leave of absence, the employment relationship between the Participant and the
Employer shall be treated as continuing intact, provided that the period of such
leave does not exceed 6 months, or if longer, so long as the Participant retains
a right to reemployment with the Employer under an applicable statute or by
contract. If the period of a military leave, sick leave, or other bona fide
leave of absence exceeds 6 months and the Participant does not retain a right to
reemployment under an applicable statute or by contract, the employment
relationship shall be considered to be terminated for purposes of the Plan as of
the first day immediately following the end of such 6-month period. In applying
the provisions of this paragraph, a leave of absence shall be considered a bona
fide leave of absence only if there is a

 

3



--------------------------------------------------------------------------------

reasonable expectation that the Participant will return to perform services for
the Employer.

(ii) For a Participant who provides services to an Employer as an independent
contractor, except as otherwise provided in clause (iii) below, a Separation
from Service shall occur upon the expiration of the contract (or in the case of
more than one contract, all contracts) under which services are performed for
such Employer, provided that the expiration of such contract(s) is determined by
the Committee to constitute a good-faith and complete termination of the
contractual relationship between the Participant and such Employer.

(iii) For a Participant who provides services to an Employer as both an employee
and an independent contractor, a Separation from Service generally shall not
occur until the Participant has ceased providing services for the Employer as
both an employee and as an independent contractor, as determined in accordance
with the provisions set forth in clauses (i) and (ii) above. Similarly, if a
Participant either (A) ceases providing services for an Employer as an
independent contractor and begins providing services for such Employer as an
employee, or (B) ceases providing services for an Employer as an employee and
begins providing services for such Employer as an independent contractor, the
Participant will not be considered to have experienced a Separation from Service
until the Participant has ceased providing services for such Employer in both
capacities, as determined in accordance with clauses (i) and (ii) above.

Notwithstanding the foregoing provisions of this definition, if a Participant
provides services for an Employer as both an employee and as a member of its
board of directors, to the extent permitted by Treasury Regulation
Section 1.409A-1(h)(5), the services provided by the Participant as a director
shall not be taken into account in determining whether the Participant has
experienced a Separation from Service as an employee, and the services provided
by such Participant as an employee shall not be taken into account in
determining whether the Participant has experienced a Separation from Service as
a director, for purposes of the Plan.

For purposes of this definition of “Separation from Service,” the term
“Employer” means the Company or subsidiary of the Company that the Participant
last performed services for or was employed by, as applicable, on the date of
his or her Separation from Service, and all other entities that are required to
be aggregated together and treated as the employer under Treasury Regulation
Section 1.409A-1(h)(3).

Specified Employee means a Participant who, as of the date of the Participant’s
Separation from Service, is a “specified employee” within the meaning of
Treasury Regulation Section 1.409A-1(i).

 

4



--------------------------------------------------------------------------------

Subsidiary means any corporation or other entity a majority of whose outstanding
voting stock or voting power is beneficially owned directly or indirectly by the
Company.

ARTICLE III

ELIGIBILITY

3.1 General Rules. An Employee shall be eligible for benefits under the Plan as
an Eligible Employee if (i) his Profit Sharing Compensation for a Plan Year
prior to 2004 or his Deferral Compensation for a Plan Year after 2003 is
expected to exceed the Compensation Limitation, (ii) he is a member of a select
group of management or highly compensated employees as described under §§201(2),
301(a)(3) and 401(a)(1) of ERISA, and (iii) he is selected to participate in the
Plan by the Plan Administrator. The Plan Administrator may, however, notify any
Employee in writing he shall not be an Eligible Employee, and such Employee
shall be treated as not having met the requirements of this paragraph; provided,
however, that for purposes of an Employee’s eligibility to defer compensation
for a particular Plan Year under Section 4.4, such notification must be made
prior to January 1 of such Plan Year (or, if later, the date such Employee first
becomes an Eligible Employee). An Eligible Employee shall be eligible only for
those benefits for which he qualifies as provided in the following provisions of
this Section 3 and only for the period he is an Eligible Employee.

3.2 Level A Supplemental Benefit. An Eligible Employee shall be eligible for a
Level A Supplemental Benefit under Section 4.1 provided he (i) is eligible for a
profit sharing allocation under the Profit Sharing Plan, (ii) is an Employee on
the last day of the Plan Year and (iii) has been designated in writing by the
Plan Administrator as being eligible for a Level A Supplemental Benefit.

3.3 Level B Supplemental Benefit. An Eligible Employee shall be eligible for a
Level B Supplemental Benefit under Section 4.2 provided he (i) is eligible for a
profit sharing allocation under the Profit Sharing Plan, (ii) is an Employee on
the last day of the Plan Year and (iii) has not been designated in writing by
the Plan Administrator as being eligible for a Level A Supplemental Benefit.

3.4 401(k) Supplemental Benefit. An Eligible Employee shall be eligible for a
401(k) Supplemental Benefit under Section 4.3 provided he (i) is eligible for a
matching contribution under the 401(k) Plan, (ii) is an Employee on the last day
of the Plan Year and (iii) has been designated by the Plan Administrator as
being eligible for a 401(k) Supplemental Benefit.

3.5 Deferral Benefit. Any Eligible Employee shall be eligible to defer
compensation for a particular Plan Year under Section 4.4 provided he also is
eligible to make a 401(k) deferral election under the 401(k) Plan for that Plan
Year.

 

5



--------------------------------------------------------------------------------

ARTICLE IV

BENEFITS

4.1 Level A Supplemental Benefit. A Participant eligible for a Level A
Supplemental Benefit for a Plan Year shall have his Plan Account credited with
an amount equal to (i) 133-1/3% of his Excess Benefit Percentage multiplied by
his Profit Sharing Compensation for that Plan Year, minus (ii) his Excess
Benefit Percentage multiplied by the amount of compensation actually taken into
account for purposes of computing his allocation under the Profit Sharing Plan
for that Plan Year. No Level A Supplemental Benefits will be credited under this
Plan with respect to any Plan Year after 2003.

4.2 Level B Supplemental Benefit. A Participant eligible for a Level B
Supplemental Benefit for a Plan Year shall have his Plan Account credited with
an amount equal to his Excess Benefit Percentage multiplied by the difference
between (i) his Profit Sharing Compensation for that Plan Year and (ii) the
amount of compensation actually taken into account for purposes of computing his
allocation under the Profit Sharing Plan for that Plan Year. No Level B
Supplemental Benefits will be credited under this Plan with respect to any Plan
Year after 2003.

4.3 401(k) Supplemental Benefit. A Participant eligible for a 401(k)
Supplemental Benefit for a Plan Year, commencing with the 2004 Plan Year, shall
have his Plan Account credited with an amount equal to (i) the matching
contribution percentage established by the Board for this Plan for that Plan
Year, multiplied by (ii) the Participant’s Deferral Compensation for that Plan
Year, minus (iii) the amount of the “Employer Matching Contribution” (as such
term is defined in the 401(k) Plan) that the Company would have made to the
Participant’s account under the 401(k) Plan for that Plan Year had the
Participant made the maximum deferral permitted under applicable tax law to the
401(k) Plan for that Plan Year.

4.4 Deferral Benefit.

(a) General Rule. Any Eligible Employee may elect to defer the receipt of up to
40% of his Deferral Compensation described in subsection (b), that otherwise
would be paid to the Employee as salary, a bonus or commissions, under a
Deferral Election. Amounts deferred under this subsection shall be credited to
the Participant’s Account within 30 days of the date the amount would have been
paid to the Participant but for the Participant’s Deferral Election.

(b) Deferral Election. A Participant making an election to defer compensation
under subsection (a) shall file a Deferral Election with the Plan Administrator.
The Company shall withhold amounts deferred by the Participant in accordance
with the Deferral Election. Except as provided in subsections (c) and (d) of
this Section 4.4 below, a Deferral Election must be made, on such form and in
such manner as prescribed by the Plan Administrator, before the first day of the
Plan Year for which the Deferral

 

6



--------------------------------------------------------------------------------

Compensation to be deferred is to be earned. A Deferral Election shall be
effective for one Plan Year only and shall be irrevocable, except as expressly
provided herein. At the time a Participant files a Deferral Election under this
Section 4.4(b) or under Section 4.4(c) or 4.4(d), he shall elect the time of
distribution (as provided under Section 6.2) of Deferral Benefits attributable
to that Deferral Election.

(c) Newly Eligible Employees. An individual who first becomes an Eligible
Employee may elect to defer his Deferral Compensation for the remainder of the
Plan Year in which he first becomes eligible to participate by filing a Deferral
Election with the Plan Administrator within thirty (30) days after he first
becomes an Eligible Employee. A Deferral Election filed pursuant to this
Section 4.4(c) shall be effective (i) in the case of an election to defer salary
or commissions, with respect to salary or commissions for services rendered on
or after the first day of the first payroll period commencing after such
Deferral Election is received by the Plan Administrator, and (ii) in the case of
an election to defer bonuses, with respect to a prorated portion of any bonus
paid for services rendered during the Plan Year in which the election is made,
such prorated portion to be calculated by multiplying (i) the total bonus paid
to the Participant for such Plan Year, by (ii) a fraction, the numerator of
which is the number of days remaining in such Plan Year after the date such
election is received by the Plan Administrator (or, if later, such Participant’s
employment commencement date), and the denominator of which is the number of
days remaining in such Plan Year after the first to occur of the Participant’s
first becoming eligible to participate in this Plan or the Participant’s date of
hire with the Company.

(d) Performance-Based Compensation. Notwithstanding the foregoing provisions, if
the Plan Administrator so permits, a Participant may file an election to defer a
bonus for a Plan Year that is “performance-based compensation” within the
meaning of Section 409A of the Code and regulations promulgated thereunder no
later than the date that is six (6) months before the end of that Plan Year,
provided that in no event may an election to defer such performance-based
compensation be made after such compensation has become both substantially
certain to be paid and readily ascertainable.

4.5 Vesting. A Participant’s Account shall be fully vested at all times.

ARTICLE V

PARTICIPANT ACCOUNTS

5.1 Establishment of Accounts. The Plan Administrator shall establish and
maintain an Account on behalf of each Participant. Such Accounts will exist
primarily for accounting purposes and will not restrict the operation of the
Plan or require separate earmarked assets to be allocated to any Account. The
establishment of an Account will not give any Participant the right to receive
any assets held by the Company or any Participating Affiliate in connection with
the Plan or otherwise.

 

7



--------------------------------------------------------------------------------

5.2 Credits, Charges and Expenses. The Plan Administrator will credit to a
Participant’s Account the amount of any benefit to be credited to the
Participant under Article IV as of the date required under Article IV. Amounts
credited to an Account which relate to a Deferral Benefit for a particular Plan
Year (including any earnings or losses credited with respect to such amount)
shall be accounted for separately from any other amount in the Account. Expenses
incurred in connection with the administration of the Plan may, at the
discretion of the Company, be charged to Participant Accounts on any reasonable
basis as determined by the Plan Administrator that does not result in the
imputation of any tax, penalty or interest under Section 409A of the Code.

5.3 Earnings Tied to Investment Vehicles. Earnings and losses shall be credited
or charged, as the case may be, on the same basis as that of an investment
vehicle (e.g. mutual fund) selected by the Participant from a group of
investment vehicles designated by the Plan Administrator in advance. The Plan
Administrator may change periodically the number, identity or composition of the
designated investment vehicles in such manner as the Plan Administrator deems
appropriate. The Plan Administrator may credit earnings to an Account by
applying a designated investment vehicle’s actual rate of return, whether or not
any specified assets were actually invested in such designated investment
vehicle.

5.4 Account Statements. The Plan Administrator shall provide a statement of each
Participant’s Account as soon as is practicable after the end of each calendar
quarter. Neither the Company, nor any other Participating Affiliate, nor the
Plan Administrator to any extent warrants, guarantees or represents that the
value of any Participant’s Account at any time will equal or exceed the amount
previously allocated or contributed to the Account.

ARTICLE VI

DISTRIBUTIONS

6.1 Hardship Distributions.

(a) General Rule. A Participant may request a distribution from the vested
portion of his Account for an Unforeseeable Emergency without penalty. Such
distribution for an Unforeseeable Emergency shall be subject to approval by the
Plan Administrator and may be made only to the extent necessary to satisfy the
emergency need (which may include amounts necessary to pay any federal, state or
local income taxes or penalties reasonably anticipated to result from the
distribution). A distribution for an Unforeseeable Emergency may not be made to
the extent that such emergency is or may be relieved (1) through reimbursement
or compensation by insurance or otherwise, (2) by liquidation of the
Participant’s assets, to the extent the liquidation of such assets would not
itself cause severe financial hardship, or (3) by cessation of deferrals under
the Plan. The Plan Administrator may require that the Participant provide a
written

 

8



--------------------------------------------------------------------------------

representation that any such distribution satisfies the requirements set forth
in this Section 6.1.

(b) Procedures. To obtain an Unforeseeable Emergency distribution the
Participant must submit a written request to the Plan Administrator on such form
and in such manner as the Plan Administrator prescribes. The request must
(i) certify as to the Unforeseeable Emergency and (ii) state whether the
Participant requests a withdrawal of all or a portion of his Account to meet the
emergency. The Participant’s existing Deferral Election shall automatically
terminate upon the Plan Administrator’s approval of the Participant’s
distribution pursuant to this Section 6.1. The Participant may make a new
Deferral Election for the succeeding Plan Year, subject to the generally
applicable provisions of the Plan. An Unforeseeable Emergency distribution shall
be made in a single sum cash payment as soon as is practicable after the Plan
Administrator approves the Participant’s request.

(c) Definition of Unforeseeable Emergency. For purposes of the Plan, an
“Unforeseeable Emergency” with respect to a Participant shall mean a severe
financial hardship to the Participant resulting from an illness or accident of
the Participant, the Participant’s spouse, the Participant’s Beneficiary or the
Participant’s dependent (as defined in Section 152 of the Code, without regard
to Section 152(b)(1), (b)(2) and (d)(1)(B)), loss of the Participant’s property
due to casualty, or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant. The
circumstances that will constitute an Unforeseeable Emergency will depend upon
the facts of each case and in all events must constitute an “unforeseeable
emergency” within the meaning of Section 409A of the Code. The purchase of a
home and the payment of college tuition would typically not be considered to be
Unforeseeable Emergencies.

6.2 In-Service Deferral Benefit Distributions.

(a) In-Service Distribution Election. Subject to Sections 6.3 and 6.4, the
portion of a Participant’s Account attributable to Deferral Benefits shall be
distributed to the Participant in a single sum no later than thirty (30) days
after a date (the “in-service distribution date”) elected by the Participant (as
provided in Section 4.4(b)), which in-service distribution date shall be (i) the
anniversary date of the effective date of the Deferral Election pursuant to
which the Deferral Benefit was deferred, and (ii) not earlier than the fifth
(5th) anniversary of such effective date and not later than the tenth
(10th) anniversary of such effective date. If the Participant does not make any
distribution election for such Deferral Benefits, the Participant shall be
deemed to have elected payment of such Deferral Benefits in accordance with
Section 6.3 or 6.4, as applicable.

(b) Election Changes. A Participant may change his or her in-service
distribution date elected under this Section 6.2 to a later date (but not an
earlier date); provided that (1) such a change election must be filed with the
Plan Administrator at least one year prior to the original in-service
distribution date, (2) such a change election will not be

 

9



--------------------------------------------------------------------------------

effective until at least one year after the date on which the election is made,
(3) except in the case of distributions on account of death or Unforeseeable
Emergency, such a change election shall defer the payment date to a date that is
not less than five years from the date such payment would have otherwise been
made, and (4) such a change election must be made on a form and in a manner
prescribed by the Plan Administrator. If a Participant makes more than one such
change applicable to a Plan Year’s Deferral Benefits, the Plan Administrator may
rely on the most recent election it received at least one year prior to the
Participant’s in-service distribution date.

6.3 Death Distributions. The Account of a deceased Participant shall be
distributed to the Participant’s Beneficiary in a single sum as soon as is
practicable after the Participant’s death (and, subject to the following
provisions of this Section 6.3, in no event later than 90 days after the
Participant’s death). The Plan Administrator may require reasonable evidence of
the Participant’s death (e.g., a death certificate) from the Beneficiary before
distribution. Should the Participant’s Beneficiary not be the Participant’s
spouse, the Plan Administrator shall make reasonable efforts to notify the
Participant’s surviving spouse, if any, of an anticipated distribution under
this section. Within 60 days of such notification, the surviving spouse must
either (i) file an action with a competent court for a determination of his or
her rights in the Participant’s Account (in which case the Plan Administrator
shall withhold distribution of the Account pending the resolution of the matter
by settlement or court order) or (ii) enter into a binding agreement with the
Participant’s Beneficiary (in which case the Account shall be distributed
pursuant to the agreement). If the surviving spouse fails to satisfy the
preceding sentence, the Account shall be distributed to the Participant’s
Beneficiary upon expiration of the 60-day notification period, and the Plan
shall have no further liability with respect to the Participant’s Account. The
Plan Administrator shall have no duty to notify any former spouse of the
Participant of the Participant’s death, though the procedures otherwise
applicable to a surviving spouse will be applied to a surviving former spouse
during the 60-day period beginning on the Participant’s death.

6.4 Termination and Retirement Distributions. Subject to Section 6.6, a
Participant’s Account shall be distributed in a single sum during the 90-day
period commencing on the Participant’s Separation from Service with the Company
(including by reason of retirement or disability, but not by reason of death);
provided, however, that if such Separation from Service occurs during November
or December of a particular year, then such distribution shall not be made
earlier than January 1 of the following year.

6.5 Cash Payments Only. All distributions under the Plan shall be made in cash
by check.

6.6 Specified Employees. Notwithstanding any other provision herein, if a
Participant is a Specified Employee as of the date of his or her Separation from
Service, the Participant shall not be entitled to any payment of any benefits
hereunder until the earlier of (i) the date which is six (6) months after his or
her Separation from Service for any reason other than death, or (ii) the date of
the Participant’s death. The provisions of

 

10



--------------------------------------------------------------------------------

this Section 6.6 shall only apply if, and to the extent, required to avoid the
imputation of any tax, penalty or interest pursuant to Section 409A of the Code.
Any amounts otherwise payable to a Participant upon or in the six (6) month
period following the Participant’s Separation from Service that are not so paid
by reason of this Section 6.6 shall be paid as soon as practicable after (and in
all events within thirty (30) days after) the date that is six (6) months after
the Participant’s Separation from Service (or, if earlier, as soon as
practicable after, and in all events within thirty (30) days after, the date of
the Participant’s death). Such amounts shall remain invested in accordance with
the Participant’s investment elections (or deemed elections, as the case may be)
for the period of such delay.

6.7 Liability for Payment. Notwithstanding anything else in the Plan to the
contrary: (1) a Participant’s benefits with respect to the Plan shall be paid by
the Participant’s employer to which such benefits relate, and (2) a Participant
shall have no right or claim to Plan benefits from any other Participating
Affiliate other than the employer referenced in the foregoing clause.

ARTICLE VII

ADMINISTRATION

7.1 Plan Administrator. The Board shall appoint a committee of one or more
individuals to be the “plan administrator” within the meaning of ERISA
§3(16)(A). The Plan Administrator shall have sole authority to control and
manage the operation and administration of the Plan and have all powers
authority and discretion necessary or appropriate to carry out the Plan
provisions, and to interpret and apply the terms of the Plan to particular cases
or circumstances. All decisions, determinations and interpretations of the Plan
Administrator will be binding on all interested parties, subject to the claims
and appeal procedures necessary to satisfy the minimum standard of ERISA §503,
and will be given the maximum deference allowed by law. The Plan Administrator
may delegate in writing its responsibilities. Plan Administrator members who are
Participants will abstain from voting on any Plan matters that relate primarily
to themselves or that would cause them to be in constructive receipt of amounts
credited to their respective Deferral Account. The Board may identify in writing
one or more individuals to serve as a temporary replacement of any abstaining
Plan Administrator member.

7.2 Amendment and Termination. The Board may amend, modify or suspend the Plan
in whole or in part, except that no amendment, modification or suspension shall
have any retroactive effect to reduce any amounts allocated to a Participant’s
Accounts or accelerate or defer the timing of any distributions under this Plan
as provided in Section 6. The Board may terminate and liquidate the Plan and
distribute all vested benefits hereunder in accordance with the requirements of
Treasury Regulation 1.409A-3(j)(4)(ix)(A), (B) or (C) promulgated under
Section 409A of the Code (or any similar successor provision), which regulation
generally provides that a deferred compensation arrangement such as the Plan may
be terminated within twelve (12) months following a

 

11



--------------------------------------------------------------------------------

dissolution or change in control of the Company or may be terminated if the
Company also terminates all other similar deferred compensation arrangements and
distributes all benefits under the Plan not less than twelve (12) months and not
more than twenty-four (24) months following such termination. A Participating
Affiliate may elect to terminate its status as such at any time and, in such
event, such termination shall not affect the Participating Affiliate’s
obligations under the Plan with respect to amounts previously credited and/or
deferred under the Plan (including earnings thereon) for which the Participating
Affiliate is liable.

7.3 Indemnification. The Company will and hereby does indemnify and hold
harmless any of its employees, officers, directors or members of the Plan
Administrator who have fiduciary or administrative responsibilities with respect
to the Plan from and against any and all losses, claims, damages, expenses, and
liabilities (including reasonable attorneys’ fees and amounts paid, with the
approval of the Board, in settlement of any claim) arising out of or resulting
from the implementation of a duty, act or decision with respect to the Plan, so
long as such duty, act or decision does not involve gross negligence or willful
misconduct on the part of any such individual.

7.4 Claims Procedure. A person who believes that he or she is being denied a
benefit to which he or she is entitled under the Plan (hereinafter referred to
as “Claimant”) may file a written request for such benefit with the Plan
Administrator, setting forth his or her claim. The request must be addressed to
the Plan Administrator at the Company’s then principal executive offices.

Upon receipt of a claim, the Plan Administrator shall advise the Claimant that a
reply will be forthcoming within ninety (90) days and shall, in fact, deliver
such reply within such period. The Plan Administrator may, however, extend the
reply period for an additional ninety (90) days for special circumstances. If
the claim is denied in whole or in part, the Plan Administrator shall inform the
Claimant in writing, using language calculated to be understood by the Claimant,
setting forth: (i) the specified reason or reasons for such denial, (ii) the
specific reference to pertinent provisions of this Plan on which such denial is
based, (iii) a description of any additional material or information necessary
for the Claimant to perfect his or her claim and an explanation why such
material or such information is necessary, (iv) appropriate information as to
the steps to be taken if the Claimant wishes to submit the claim for review, and
(v) the time limits for requesting a review set forth below.

Within sixty (60) days after the receipt by the Claimant of the written reply
described above, the Claimant may request in writing that the Plan Administrator
review its determination. Such request must be addressed to the Plan
Administrator at the Company’s then principal executive offices. The Claimant or
his or her duly authorized representative may, but need not, review the
pertinent documents and submit issues and comments in writing for consideration
by the Plan Administrator. If the Claimant does not request a review within such
sixty (60) day period, he or she shall be barred and estopped from challenging
the Plan Administrator’s determination.

 

12



--------------------------------------------------------------------------------

Within sixty (60) days after the Plan Administrator’s receipt of a request for
review, after considering all materials presented by the Claimant, the Plan
Administrator will inform the Claimant in writing, in a manner calculated to be
understood by the Claimant, of its decision setting forth the specific reasons
for the decision and containing specific references to the pertinent provisions
of this Plan on which the decision is based. If special circumstances require
that the sixty (60) day time period be extended, the Plan Administrator will so
notify the Claimant and will render the decision as soon as possible, but no
later than one hundred twenty (120) days after receipt of the request for
review.

ARTICLE VIII

MISCELLANEOUS

8.1 Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors, and assigns shall have no legal or equitable rights, claims, or
interest in any specific property or assets of any Participating Affiliate. No
assets of any Participating Affiliate shall be held under any trust or held in
any way as collateral security for the fulfilling of the obligations of any
Participating Affiliate. Any and all of each Participating Affiliate’s assets
shall be, and remain, the general unpledged, unrestricted assets of the
Participating Affiliate. Each Participating Affiliate’s obligations under this
Plan shall be merely that of an unfunded and unsecured promise of the
Participating Affiliate to pay money in the future to those persons to whom the
Participating Affiliate has a benefit obligation under the Plan (as determined
in accordance with the terms hereof including, without limitation, Section 6.7),
and the respective rights of the Participants and Beneficiaries shall be no
greater than those of unsecured general creditors.

8.2 Nonalienation.

(a) General Rules. No benefit or interest of any Participant (including his
spouse and Beneficiary) under the Plan will be subject to assignment,
alienation, anticipation, sale, transfer, pledge, or encumbrance, whether
voluntary or involuntary. Before distribution of a Participant’s Account, no
Account balance will be subject to the debts, contracts, liabilities,
engagements or torts of the Participant. (See subsection (b) below for
distributions pursuant to a domestic relations order, and Section 6.3 for
distributions upon the Participant’s death.)

(b) Domestic Relations Orders. The Plan Administrator shall honor a court order
affecting a Participant’s Account, provided the order is a domestic relations
order (as defined in Section 414(p)(1)(B) of the Code.

8.3 Limitation of Rights. Nothing in this Plan will be construed to give a
Participant the right to continue in the employ of the Company at any particular
position or to interfere with the right of the Company to discharge, lay off or
discipline a Participant at any time and for any reason, or to give the Company
the right to require any

 

13



--------------------------------------------------------------------------------

Participant to remain in its employ or to interfere with the Participant’s right
to terminate his or her employment.

8.4 Governing Law. The Provisions of the Plan will be construed, enforced and
administered in accordance with the laws of California, except to the extent
preempted by ERISA.

8.5 Tax Withholding. The Company (or the Subsidiary by which the Participant is
or was employed) may satisfy any state or federal employment tax withholding
obligation with respect to any compensation deferred under the Plan by deducting
such amounts from any compensation payable by the Company (or Subsidiary) to the
Participant. There shall be deducted from each payment or distribution made
under the Plan, or any other compensation payable to the Participant (or
Beneficiary), all taxes which are required to be withheld by the Company (or a
Subsidiary) in respect to such payment or distribution or the Plan. If the
Company (or Subsidiary), for any reason, elects not to (or cannot) satisfy the
withholding obligation from the amounts otherwise payable under the Plan, the
Participant shall pay or provide for payment in cash of the amount of any taxes
which the Company (or a Subsidiary) may be required to withhold with respect to
the benefits hereunder or, if applicable, the Company may, in its sole
discretion, provide for the withholding obligation to be satisfied in accordance
with Treasury Regulation Section 1.409A-3(j)(4)(vi).

8.6 Section 409A. To the extent that the Plan is subject to Section 409A of the
Code, the Plan shall be construed and interpreted to the maximum extent
reasonably possible to avoid the imputation of any tax, penalty or interest
pursuant to Section 409A of the Code. If any portion of a Participant’s Account
balance under the Plan is required to be included in income by the Participant
prior to receipt due to a failure of the Plan to comply with the requirements of
Section 409A of the Code and related Treasury Regulations, the Plan
Administrator may determine that such Participant shall receive a distribution
from the Plan in an amount equal to the lesser of (i) the portion of his or her
Account balance required to be included in income as a result of the failure of
the Plan to comply with the requirements of Section 409A of the Code and related
Treasury Regulations, or (ii) the Participant’s unpaid vested Account balance.

[Remainder of page intentionally left blank]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company by its duly authorized officer has executed this
plan, the MSC.Software Corporation Supplemental Retirement and Deferred
Compensation Plan, as amended and restated herein, on this 11th day of December,
2008.

 

MSC.Software Corporation By:   /s/ John A. Mongelluzzo        John A.
Mongelluzzo Title:  

Executive Vice President,

Business Administration,

Legal Affairs and Secretary

 

15